DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 16/765,193. Claims 16-30 are currently pending.

Specification
	The disclosure is objected to because of the following informalities: in multiple instances in the Specification, the word “restraining” has been used in place of the word “retaining”.
Appropriate correction is required.

Claim Objections
	Claim 25 is objected to because of the following informalities:  in line 2 it appears the word “restraining” had been mistakenly used instead of the word “retaining”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 24, line 2 states the limitation “a traveling body”, it is unclear if this is the “traveling body” of claim 16 or a new limitation.
	Regarding claim 26, line 3 states the limitation “a traveling body”, it is unclear if this is the “traveling body” of claim 16 or a new limitation.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 16-19 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Muff et al. (US 6758310 B2, Applicant’s cited prior art) in view of WO 2014033846 A1 (Applicant’s cited prior art, henceforth referred to as WO ‘846).
	Regarding claim 16, Muff et al. teach:
A catching device (safety brake 13, figure 1) for a traveling body (load receiving means 2, figure 1) comprising: 
first (fixing means 14, left side of figure 1, which is a structural equivalent to the structure of the 	retaining means described in the specification on page 14, lines 12-15, “a base body with a 	recess for the rail, on one side of which there is a first brake show supported by spring elements 	and on the opposite side of which there is a second brake shoe.”) and second retaining means 	(fixing means 14, right side of figure 1) each actuatable between a blocked state (“clamped”, col. 	4, line 2) and an unblocked state (state shown in figure 2) and being adapted, in the blocked 	state, to clamp and retain the traveling body (2) on an associated rail (guide rail 1, figure 2); 

wherein, to actuate the first and second retaining means from the blocked state to the unblocked state, 	the traveling body (2) is set in motion relative to the first and second retaining means (14) over 	the limited sliding distance.
	Muff et al. do not teach:
a first sliding displacement that is longer than a second sliding displacement.
	However, WO ‘846 teaches:
A catching device for a traveling body, and
the limited sliding displacement including a first sliding displacement (L2, figure 3) related to the first retaining means (upper brake device 4b, figure 3) that is longer than a second sliding displacement (L1, figure 3) related to the second retaining means (lower braking device 4a, figure 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the sliding displacement of one of the retaining means of Muff et al. as taught by WO ‘846 for a smoother braking of the traveling body. Muff et al. teaches retaining means that are provided with positioning screws (reference 45) that “enable setting of an optimal displacement path by moving the lower guide shoe 17 relative to the fixing means 14” Muff et al., col. 4, lines 64-65. WO ‘846 teaches a catching device that is designed so retaining means contact the guide rail consecutively instead of concurrently. It would have been obvious to adjust the positioning screws so one of the retaining means of Muff et al. had a shorter sliding displacement as taught by WO ‘846 to promote a less abrupt stopping of the traveling body. Abrupt stopping of a traveling body (i.e. an elevator car as taught by Muff et al.) can be dangerous to the passengers and cause injury. Enabling the retaining devices to engage the guide rails at slightly different times promotes safety of the passengers.

such that the second retaining means (14, Muff et al.) with the second sliding displacement (L1, WO ‘846) is released from the associated rail into the unblocked state before the first retaining means (left 14, Muff et al.) with the first sliding displacement (L2, WO ‘846) is released from the associated rail into the unblocked state.  
	Regarding claim 17, Muff et al. further teach:
including at least one of for the first retaining means (left fixing means 14) an upper stop (upper abutment 44, figure 4) forming an upper limit of the first sliding displacement and a lower stop (lip A of lower guide shoe 17, see annotated figure 4, below) forming a lower limit of the first sliding displacement and for the second retaining means an upper stop (44) forming an upper limit of the second sliding displacement and a lower stop (lip A) forming a lower limit of the second sliding displacement, and wherein the upper and lower stops are firmly connected to the traveling body (via brake bracket 16 and releasable screws 40, figure 4).  
	Regarding claim 18, Muff et al. further teach:
wherein the first and second retaining means (14) are connected to the traveling body (2) for sliding relative to the traveling body within the first and second sliding displacements (limited displacement paths) respectively that are each delimited by an upper stop (upper abutment 44, figure 4) and a lower stop (lip A of lower guide shoe 17, see annotated figure 4, below).  

    PNG
    media_image1.png
    352
    469
    media_image1.png
    Greyscale

Figure 4 of Muff et al., annotated by Examiner

	Regarding claim 19, WO ‘846 further teaches:
wherein the first sliding displacement (L2) is up to 1.5 times as long as the second sliding displacement (L1).
	WO ‘846 states an example of setting L1 to “about 5 mm” and L2 to “about 3 mm larger than L1”, see page 4, paragraph 4 of the attached machine translation, which is close to a ratio of 1.5 L2/L1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the first sliding displacement up to 1.5 times as long as the second sliding displacement of the retaining means of Muff et al. as a matter of routine optimization. The length of the respective sliding displacements correlates to the timing of the retaining means contacting the guide rail and initiating braking. Too much time between the initial contact of the first retaining means and the second retaining means is undesirable in an emergency braking situation. An engineer would set the sliding 
	Regarding claim 22, Muff et al. further teach:
including a spring element (spring element 41, figure 4) arranged on each of the first and second retaining means (14) and pressing the first and second retaining means against a lower stop that delimits the limited sliding displacement or against an upper stop (upper abutment 44, figure 4) that delimits the limited sliding displacement.  
	Regarding claim 23, Muff et al. further teach:
wherein the first and second retaining means (14) are adapted for braking in two directions of movement of the traveling body (fixing means 14 of figure 2 is “double-acting”, col. 5, line 19).  
	Regarding claim 24, Muff et al. further teach:
An elevator system (figure 1) comprising: 
a traveling body (2);  18700-1/241378/IP2500US 
4a pair of rails (guide rails 1, figure 1) along which the traveling body moves; and 
a catching device (safety brake 13, figure 1) according to Claim 16 mounted on the traveling body to 	clamp and retain the traveling body on the rails in a blocked state (braking “clamped” state) of 	the catching device.  
	Regarding claim 25, Muff et al. further teach:
wherein the first and second restraining means (14) are mounted on the traveling body (2) to clamp on different rails (1) of the pair of rails and wherein the different rails are arranged on opposite sides of the traveling body (left and right sides as shown in figure 1).  
	Regarding claim 26, the combination of Muff et al. and WO ‘846 further teaches:
 A method for unblocking a catching device of an elevator system comprising the steps of: 

	when the first and second retaining means (14, Muff et al.) of the catching device are in the 			blocked state, moving the traveling body (2, Muff et al.) in a second direction (upwardly, 		col. 5, line 8) opposite a first direction of movement (downward movement, col. 5, line 			2) of the traveling body before the first and second retaining means assumed the 			blocked state to actuate the first retaining means into the unblocked state later than 			actuating the second retaining means into the unblocked state (in the combination of 			Muff et al. and WO ‘846 the second retaining means would reach the fully released, 			unblocked state before the first retaining device due to the adjusted shorter sliding 			displacement taught by WO ‘846).  
	Regarding claim 27, the combination of Muff et al. and WO ‘846 further teaches:
including moving the traveling body (2, via drive unit 3, Muff et al.) relative to the first retaining means over the first sliding displacement (L2, WO ‘846) that is longer than the second sliding displacement (L1, WO ‘846).  
	Regarding claim 28, Muff et al. further teach:
including before moving the traveling body in the second direction (upwardly) moving the traveling body in the first direction (downward) to tension the first and second retaining means (load receiving means 2 moves downward tensioning fixing means 14 before moving upwardly to unblock).  

	Claims 20-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Muff et al. (US 6758310 B2, Applicant’s cited prior art) in view of WO 2014033846 A1 (Applicant’s cited prior art, henceforth referred to as WO ‘846) and further in view of Rieser et al. (US 20150298937 A1).
	Regarding claim 20, Muff et al. and WO ‘846 teach:

	Muff et al. and WO ‘846 do not teach:
electromechanical retaining means.
	However, Rieser et al. teach:
wherein the first and second retaining means (safety brakes 1, figure 2) are electromechanical retaining means (control plate 6 is held by electromagnet 17, figure 2) that, in a deactivated state (see figure 3), release the first and second retaining means for braking into the blocked state.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the retaining means of Muff et al. with an electromagnet as taught by Rieser et al. as a way to ensure triggering of the catching device in an emergency involving a loss of power to the elevator system. When the electromagnet of Rieser et al. is provided with power it holds the retaining means in a released position. A loss of power would disengage the hold of the electromagnet on the control plate and allow the retaining devices to brake the traveling body.
	Regarding claim 21, Rieser et al. further teach:
including electromagnetic holding devices (electromagnets 17, figure 2) that interact with the electromechanical retaining means (control plate 6) to keep the electromagnetic holding devices open in an energized state of the electromagnetic holding devices and wherein the electromechanical retaining means are released for braking into the blocked state when electrical power to the electromagnetic holding devices is turned off (see paragraph [0025], “the electromagnet is switched off and the control plate is displaced into the braking position” lines 13-15).
	Regarding claim 29, the combination of Muff et al., WO ‘846, and Rieser et al. further teaches:
The method according to Claim 26 wherein the first and second retaining means are electromechanical retaining means and including the steps of: 

	moving the traveling body (2, Muff et al.) in the first direction of travel (downward) to tension or 		re-tension the electromechanical retaining means; and 
	moving the traveling body (2, Muff et al.) in the second direction (upwardly) opposite to the first 		direction to unblock the electromechanical retaining means and bring the 				electromechanical retaining means into the ready position to be held by the activated 			electromagnetic holding devices (17, Rieser et al.).  

	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Muff et al. (US 6758310 B2, Applicant’s cited prior art) in view of WO 2014033846 A1 (Applicant’s cited prior art, henceforth referred to as WO ‘846) and further in view of Spirgi (US 8668055 B2, Applicant’s cited prior art).
	Regarding claim 30, Muff et al. and WO ‘846 teach:
The method according to Claim 26 wherein the traveling body (2, Muff et al.) is connected to a counterweight (counterweight 4, figure 1, Muff et al.) via a suspension rope (support cable 5, figure 1, Muff et al.) driven by a drive unit (drive unit 3, figure 1, Muff et al.).
	Muff et al. and WO ‘846 do not teach:
wherein after a downward travel of the traveling body and actuation of the first and second retaining means into the blocked state, lifting the counterweight and then moving the counterweight downward to actuate the first and second retaining means into the unblocked state.
	However, Spirgi teaches:
A method of unblocking an elevator catching device,
wherein after a downward travel of the traveling body (load carrying means 2) and actuation of the first and second retaining means (components of safety devices 13) into the blocked state, lifting the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the counterweight in the unblocking of the retaining means as taught by Spirgi with the catching device taught by Muff et al. and WO ‘846 when the traveling body is clamped on the guide rail to jerk the traveling body loose. The use of the counterweight and its potential energy prevents the need to access the retaining means directly for manual unblocking and negates the need for any additional equipment by making use of a component already present in the elevator system.
 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-6997287-B2 and US-20210130129-A1 are cited to show catching devices with different methods of promoting smooth braking by varying sliding displacement of the components. 
US-20190144240-A1 is cited to show structure of retaining means and method of unblocking. 
JP-2011102165-A, WO-2012137248-A1, and CN-104364179-A are cited to show catching device structures that allow for staggered braking.  WO-2013070234-A1 is cited to show another catching device structure and method.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654